BARKDULL, Judge.
Appellants appeal from a final judgment based upon an adverse jury verdict, and the only error properly preserved for our review is the sufficiency of the evidence to support the verdict.
 The jury verdict in this case was for the appellee-plaintiff, and the post-trial motions filed by the appellant-defendant were denied. The verdict arrived in this court with a presumption of correctness. Snider v. Bancroft Inv. Corp., Fla.1952, 61 So.2d 184. It is not the function of an appellate court to consider the credibility of the witnesses, nor the weight to be given to particular testimony. Atlantic Coast Line Railroad Co. v. Goff, Fla.App.1959, 108 So.2d 638. The only question to be considered by an appellate court is whether there was substantial evidence to support the verdict. Dowling v. Loftin, Fla.1954, 72 So.2d 283. As the jury’s verdict arrived in this court with a presumption of correctness, so did the trial judge’s order denying the motion for new trial and other post-trial motions. Dowling v. Loftin, supra. Examining the conflicting evidence in this record, in light of the above principles, no reversible error has been shown and the final judgment is therefore affirmed.
Affirmed.